Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements (Form S-3 Nos. 333-112041, 333-12831, and 333-143034) and related Prospectuses of Swift Energy Company, and on the following Registration Statements on Form S-8: Form S-8 No.Pertaining to: 333-156290Swift Energy Company 2005 Stock Compensation Plan 333-147969Swift Energy Company 2005 Stock Compensation Plan 333-134807Swift Energy Company 2005 Stock Compensation Plan 333-130548Swift Energy Company 2005 Stock Compensation Plan 333-112042Swift
